Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 2/19/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-19 are allowed.

Reason for Allowance
The present invention is directed to a method for transmitting and receiving channel state information in wireless communication system.
Each independent claim identifies the uniquely distinct features, particularly:
wherein the CSI is reported for (i) a wideband and (ii) a subband,
wherein the CSI includes selection information related to a plurality of codewords used for generating a precoding matrix in a codebook for reporting the CSI, and a power coefficient, a phase offset, and a phase change value,
wherein the phase offset is related to a phase shift keying,

wherein the power coefficient the phase offset and the phase change value are applied to each of the plurality of codewords based on the index related to subbands within the configured bandwidth,
wherein each of the precoding matrix of the subbands included in the configured bandwidth is generated based on a linear combination of the plurality of codewords to which the power coefficient, the phase offset, and the phase change value are applied, and
wherein the phase change value is reported for the wideband, based on a pre-configured number which is related to phase change values applied to the each of the plurality of codewords.

The closest prior art:
Faxer (US 20200136682 A1) discloses a method for multi-beam CSI reporting is wireless networks.
Rahman (US 20180034519 A1) discloses a method of linear combination codebook for CSI reporting.
Faxer (US 20200358483 A1) discloses a method of CSI reporting on small control channels.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JUNG LIU/Primary Examiner, Art Unit 2473